                                                                     https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
                           Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 1 of 12
                                      addresses and in formats, if any, designated either expressly or implicitly by the
                                      addresses; and
                                                           Business Agreement
                                                             Page 10 of 13

                                      3.Not to challenge the validity of any communication or agreement between them
                                      solely on the ground of the use of electronic means, whether or not such use was
                                      reviewed by any natural person.

                                  1.This Agreement may be executed in separate counterparts all of which shall be
                                  deemed to be one (1) agreement.



                                                SIGNATURE PAGE TO FOLLOW
                                                           Business Agreement
                                                              Page 11 of 13



            IN WITNESS WHEREOF, the Parties have caused this Agreement to be Accepted and Agreed to as of
            January 7, 2019.



            JORGE A. PEREZ iHealthcare Management II Company



            By: /s/ Jorge A. Perez By: /s/ Noel Mijares
               Jorge A. Perez                 Noel Mijares, Chief Executive Officer
                                                           Business Agreement
                                                             Page 12 of 13




                                          BUSINESS DEVELOPMENT AGREEMENT
                                                Prague Community Hospital

                    This document (“Agreement”) reflects the agreement of iHealthcare Management II Company, a
            Florida Corporation with an address of 3901 NW 28th Street, 2nd Floor, Miami, Florida 33142,
            (“iHealthcare”) and Jorge A. Perez with an address of 13595 SW 134 Avenue, Suite 209, Miami, Florida,
            33186 , (“Perez”) (hereinafter, collectively iHealthcare and Perez are also known as the “Parties,” or
            individually as a “Party”) to engage in business on the terms set forth below, as well as such other terms and
            conditions as the Parties may agree. The Parties may reduce the terms listed below to a more complete
            written agreement, but they are not required to do so.

            WHEREAS, iHealthcare is in the hospital management business through its wholly owned subsidiary
            iHealthcare Management II Company and desires to expand its hospital management business;
                                                                                                                              6
82 of 103                                                                                                             2/8/2019, 11:57 AM
                                                                     https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
                           Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 2 of 12
            WHEREAS, Perez has demonstrated a track record of developing and securing hospital management
            contracts;

            WHEREAS, the Parties desire to use their respective assets for the common goal of assisting the rural
            healthcare landscape, driving healthcare insurance costs down, providing innovative products and tools, and
            growing a small footprint of Hospitals and Service Offerings into a major sustainable business that will serve
            communities throughout the United States;

            WHEREAS, the Parties consider their ongoing relationship and potential business relationship to be
            independently valuable;

            NOW, THEREFORE, for and in consideration of the ongoing and potential relationship between
            iHealthcare and Perez, and other good and valuable consideration, the receipt and sufficiency of which is
            hereby acknowledged, iHealthcare and Perez, intending to be legally bound, do hereby agree as follows and
            acknowledge the above recitals as true and incorporated herein, and:

                              1)BUSINESS DEVELOPMENT ENGAGEMENT:

                                  a)iHealthcare hereby engages Perez to deliver a certain valid, binding, exclusive and
                                  executed hospital management contract for new business for and on behalf of
                                  iHealthcare Management II Company;
                                  b)Perez shall utilize the iHealthcare Management II Company contract template
                                  [attached];
                                                          Business Agreement
                                                             Page 1 of 13

                                  c)Perez shall obtain any required consents, authorizations and binding approvals
                                  necessary to deliver an executed binding ten-year contracts for hospital management
                                  services to iHealthcare Management II Company;
                                  d)Perez will ensure iHealthcare is the exclusive provider of management services
                                  under these new agreements;
                                  e)Perez will ensure that no liabilities of any kind which nay have incurred prior to the
                                  new contract inception date will transfer, assign or inure to iHealthcare Management II
                                  Company;
                                  f)The target inception date will be January 7, 2019 and limited only to CAH
                                  Acquisition Company 7, LLC D/B/A Prague Community Hospital.

                              2)TERMS. The Parties herby agree as follows:

                                  a)The parties acknowledge that under this Business Development Agreement, the
                                  Parties agree to mutually work together to grow the business model and create new
                                  revenue lines that are currently not operational.
                                  b)The contracts, once executed, must have a 10-year non-cancelable term with
                                  renewals.

                              3)CONSIDERATION: With this in mind, the consideration for this business
                              development effort will be a Success Fee structured as a Promissory Note and Stock as
                              follows:

                                  a)Success Fee: $685,082.00



83 of 103                                                                                                             2/8/2019, 11:57 AM
                                                   https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
            Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 3 of 12
                    1.The Success Fee will be earned upon delivery of a legally binding and executed
                    Management and Administrative Services Agreement. The Success Fee is based
                    on a negotiated value.

                 b)Terms in General:
                    1.iHealthcare shall issue a Promissory Note for 100% of the agreed value under
                    this Business Development Agreement.
                    2.Promissory Note will have a 10 year term and 4% simple annual interest on the
                    unpaid balance.
                    3.Payment: Promissory Note may be prepaid without penalty, in full or in part, in
                    cash or common stock at the option of iHealthcare.
                    4.Default: In the event of a default, iHealthcare shall be granted 45 days to cure, as
                    stipulated in the Management and Administrative Services Agreement.
                    5.Security: In the event of failure to cure the default after the 45-day period and
                    remedy specified in the Management and Administrative Services Agreement, the
                    management agreement shall be surrendered to the Lender as security.
                    6.Adjustments: In the event that any of the named hospitals closes or is placed in
                    receivership, files for bankruptcy, becomes insolvent or is assigned to creditors, the
                    portion of the Success Fee allocated to that specific hospital only shall be adjusted
                    accordingly and the associated portion of the Promissory Note shall be adjusted to
                    reflect the change in event and the balance due shall be reduced to reflect that
                    portion for the remaining term of the note.
                    7.Offsets: This Agreement is based on the premise that the Hospital Management
                    and Administrative Services Agreements will be in effect for 10 full years which
                    enables
                                        Business Agreement
                                           Page 2 of 13

                    iHealthcare to fund the payments for the Promissory Note during this term.
                    Therefore, there may be a pro rata offset to the balance of the Promissory Note if
                    one or more of the following occur during the ten-year term:
                           a)Any early cancellation or termination of the contract that is not as a result
                           of breach of contract by iHealthcare.
                           b)Failure to enforce the tagalong provision of the contract.
                           c)A Hospital ownership action to close the hospital.
                           d)Loss or suspension of Hospital License or Medicare Provider status
                           relating to events occurring prior to closing.
                           e)In the event that the hospital closes or is placed in receivership, files for
                           bankruptcy, becomes insolvent or is assigned to creditors, the portion of the
                           Success Fee listed in the Business Development Agreement shall be
                           adjusted accordingly and the remaining portion of this Promissory Note
                           shall be adjusted to reflect the change in event and the balance due shall be
                           reduced to reflect that portion for the remaining term of the note.
                           f)Any Offset is subject to arbitration and other remedies as specified in the
                           Hospital Management and Administrative Services Agreement.
                           g)Liabilities incurred prior to closing.

                 c)Terms of Preferred B Stock from iHealthcare, Inc:

                    1.Success Event: Final delivery of a fully executed, legally binding management
                    contract for CAH Acquisition Company 7, LLC D/B/A Prague Community


84 of 103                                                                                           2/8/2019, 11:57 AM
                                                  https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
            Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 4 of 12
                    Hospital.
                    2.Preferred Series B Shares: A total of 36,362 Preferred Series B Shares par value
                    $0.0001 per share will be allocated to the Perez -Tio Family Trust, as part of the
                    Success Fee of this Agreement.
                    3.Conversion Value: One share of Preferred B for one share of Common Stock -
                    Converted at the option of the Holder.
                    4.Restrictions: Shares will be restricted for 6 months from issuance per SEC
                    regulations.
                    5.COC: Accelerated Conversion and call back on then existing terms at Change of
                    Control.
                    6.Call Option: iHealthcare may call or force conversion all or part of the stock in
                    the event of a recapitalization or liquidation event or public offering.
                    7.Voting: Preferred B Shares are voting as one vote per share.
                    8.Reserves: iHealthcare Inc. shall reserve sufficient shares of Preferred B and
                    Common stock to meet the obligations of this agreement.
                    9.Interest: No interest is paid or due on equity offers.
                    10.Conditions: The specific terms of Preferred B Shares are set and fixed by
                    iHealthcare’s Articles of Incorporation.

                 d)Terms of Preferred C Stock from iHealthcare Inc:
                    1.Success Event: Final delivery of a legally binding Management and
                    administrative Services Agreement for: CAH Acquisition Company 7, LLC D/B/A
                    Prague Community Hospital.
                    2.Preferred Series C Shares: A total of 36,362 Preferred Series C Shares par value
                    $0.0001 per share will be allocated to the Perez -Tio Family Trust, as part of the
                    Success
                                        Business Agreement
                                           Page 3 of 13

                    Fee of this Agreement. Terms will be listed and Certificate of Designation for
                    Preferred C Shares filed with the State of Delaware along with Board Resolution.
                    3.Convertible Note: The 36,362 Preferred Shares C will be issued as a Convertible
                    Note to the Perez – Tio Family Trust.
                    4.Conversion: The Conversion value is one share of Preferred Stock to one share
                    of Common Stock
                    5.Value Assurance Guarantee: When converted from Preferred Shares to Common
                    Stock, iHealthcare guarantees a minimum value, only on the date of conversion, of
                    $1.00 per share converted. If the value of the Common Stock trading on that day is
                    below $1.00 per share, the company will issue sufficient additional Common Stock
                    share’s so that the total value of the redeemed converted Preferred Stock redeemed
                    to Common Stock equals a minimum of $1.00 per share based on the conversion
                    date’s closing per share value of Common Stock. If the value is in excess of $1.00
                    per share on the date of conversion, the share conversion remains 1:1 and the
                    Holder shall retain the upside value, if any. Common stock must be trading on a
                    public exchange to qualify.
                    6.Restricted Share Tranches and Vesting: When each restricted share tranche
                    reaches maturity in the Convertible Note on the following schedule of
                    performance, the note will covert to Preferred Shares as listed, at the option of the
                    Holder.
                        a)36,362 shares vested upon closing.
                    7.Restricted Share Conversion Schedule: Vested Preferred shares may convert and


85 of 103                                                                                          2/8/2019, 11:57 AM
                                                   https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
            Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 5 of 12
                    then shall be exercisable for conversion to Common Stock, all or in part or none, at
                    the option of the Holder only after the closing of the new management contracts,
                    the following schedule:
                        a)36,362 – 12 months from date of closing.
                    8.COC: Accelerated Conversion and call back on then existing terms at Change of
                    Control.
                    9.Call Option: iHealthcare may call or force conversion all or part of the stock in
                    the event of a recapitalization or liquidation event or public offering.
                    10.Voting: Preferred C Shares are non-voting until converted to Common Stock.
                    11.Reserves: iHealthcare Inc. shall reserve sufficient shares of Preferred C and
                    Common stock to meet the obligations of this agreement.
                    12.Interest: No interest is paid or due on equity offers.



              1)NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION.

                    a)The Parties acknowledge that they each have, may obtain or may develop certain
                    Confidential Information (as defined below) in the ordinary course of their
                    business and that the Parties may learn of, or have access to, each other’s
                    Confidential Information during the course of their business relationship with each
                    other.

                    b)For the purposes of this Agreement, the term “Confidential Information” shall
                    mean any and all confidential and/or proprietary knowledge, data, information or
                    trade secrets used, obtained, or developed by or for a Party that is treated as
                    confidential by that Party, or is of a nature that should reasonably be understood by
                    the receiving Party to be confidential, and is not and otherwise would not be
                    regularly and routinely
                                         Business Agreement
                                            Page 4 of 13

                    available to the general public. The term “Confidential Information,” includes,
                    without limitation, information and data, whether in written, oral, graphic or
                    machine-readable form, but shall not include that which is (i) publicly available by
                    other than unauthorized means, (ii) disclosed to others by the disclosing Party or
                    other proper Party without restriction, (iii) rightfully received from a third party
                    without restriction, (iv) discoverable by common observation, through publicly or
                    commercially available sources, or by inspection or analysis of products in the
                    market place, or (v) general skill and knowledge.

                    c)The receiving Party hereby agrees to comply with any and all of the disclosing
                    Party’s commercially reasonable policies and procedures for the protection of
                    Confidential Information and, except as required by law or by the nature of
                    receiving Party’s duties for the disclosing Party or with the prior written approval
                    of an authorized officer of the disclosing Party, receiving Party will not, during its
                    business relationship with disclosing Party or at any time thereafter, use or
                    disclose, directly or indirectly in any manner, any Confidential Information of the
                    disclosing Party, including the fact that Confidential Information has been made
                    available to the receiving Party for any purpose other than in furtherance of the
                    business relationship with disclosing Party. The provisions of this Agreement
                    regarding disclosure and use of Confidential Information shall survive the


86 of 103                                                                                           2/8/2019, 11:57 AM
                                                   https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
            Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 6 of 12
                    termination or expiration of this Agreement and shall be effective forever.

                    d)The receiving Party hereby agrees that any Confidential Information is and shall
                    remain the sole and exclusive property of the disclosing Party for use in the
                    disclosing Party’s business and shall be used solely in connection with furtherance
                    of the business relationship with disclosing Party and shall not be used by receiving
                    Party, directly or indirectly, in any other manner whatsoever. Under no
                    circumstances whatsoever shall receiving Party have any proprietary or other legal
                    right to the disclosing Party’s Confidential Information during, or subsequent to the
                    termination or cessation of, the business relationship of the Parties.

                    e)The receiving Party hereby agrees not to disclose, copy, or remove from the
                    premises of the disclosing Party any documents, records, tapes or other media or
                    format that contain or may contain Confidential Information, except as required by
                    the nature of receiving Party’s duties for the disclosing Party or as otherwise
                    approved in writing by an authorized officer of the disclosing Party. Upon
                    termination or cessation of the business relationship of the Parties, regardless of the
                    reason for such termination or cessation, receiving Party hereby agrees to return
                    immediately to the disclosing Party, or destroy at the disclosing Party’s discretion,
                    all originals and copies of documents, records, tapes, or any other media or format
                    that contain or may contain Confidential Information. Furthermore, all Confidential
                    Information belonging to disclosing Party will be and remain solely the property of
                    disclosing Party. Any such return or destruction, as applicable, of Confidential
                    Information shall be certified in writing by receiving Party to disclosing Party
                    within three (3) days of the return or destruction. Any Confidential Information
                    that is not returned or destroyed, including any oral
                                        Business Agreement
                                           Page 5 of 13

                    Confidential Information, will continue to be kept confidential and subject of the
                    terms of this Agreement.
                    f)In the event receiving Party is legally compelled to disclose Confidential
                    Information belonging to disclosing Party, the receiving Party shall promptly notify
                    disclosing Party of each such requirement so that disclosing Party may seek a
                    protective order or other appropriate remedy and/or waive compliance with the
                    provisions of this Agreement. In any such event, receiving Party will only disclose
                    such Confidential Information that s/he/it is advised by counsel to disclose and
                    legally required to be disclosed and shall exercise reasonable efforts to obtain
                    assurance that confidential treatment will be accorded to such Confidential
                    Information.

                    g)The receiving Party’s access to Confidential Information shall automatically
                    terminate at the termination or expiration of the relationship between the Parties
                    with respect to the subject matter of this Agreement. Notwithstanding the
                    foregoing, disclosing Party may immediately terminate access to its Confidential
                    Information at any time.

                    h)Neither of the Parties to this Agreement shall make any announcement of the
                    proposed transaction contemplated by this Agreement, without the prior written
                    approval of the other, which approval will not be unreasonably withheld or
                    delayed. The foregoing shall not restrict in any respect the Party’s ability to


87 of 103                                                                                           2/8/2019, 11:57 AM
                                                    https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
            Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 7 of 12
                    communicate information concerning this Agreement, and the transactions
                    contemplated hereby, to their respective affiliates’, officers, directors, employees
                    and professional advisers; and, (to the extent relevant), to third parties whose
                    consent is required in connection with the transaction contemplated by this
                    Agreement.


              2)NON-CIRCUMVENTION.

                    a)The Parties understand that in the performance of this Agreement they may each
                    reveal to each other, contacts and relationships which are not otherwise known to
                    the general public or to whom the general public may otherwise not have access.

                    b)The Parties will not in any manner solicit, nor do business in any manner with
                    individuals, entities, related parties or their affiliates (“Source(es)”), which were
                    made available to them through this Agreement by the other Party, without the
                    express permission of the party who made available the Source;

                    c)Source shall include, without limitation, any contact, contract or transaction with
                    all persons, companies (e.g., limited liability companies, etc.), firms, partnerships
                    (e.g., general partnerships, limited liability partnerships, etc.), corporations (e.g.,
                    domestic, foreign, international), co-ventures, joint ventures, trusts or any other
                    entity with which they or any associate, agent, employee, or representative are or
                    may be in any way associated or concerned, no matter the country of origin or
                    origination of the association.

                    d)A Party will not attempt either directly or indirectly, for the purposes of
                    circumventing
                                         Business Agreement
                                            Page 6 of 13

                    the other Party, to make any contact with any individual or entity, including
                    without limitation relationships, customers or clients, whose identity is made
                    known to one Party solely in connection with their relationship with the other
                    Party, as contemplated by this Agreement, without the prior written approval of
                    such other Party. The identity of such individuals and entities shall be deemed
                    proprietary and valuable to the Party in whose knowledge, such identity currently
                    resides.

                    e)The Parties will maintain complete confidentiality regarding each other’s
                    Sources and will disclose such Sources only to third parties only pursuant to the
                    express written permission of the Party who made available the Source;

                    f)The Parties will not disclose names, addresses, e-mail address, telephone and
                    tele-fax or telex numbers to any Sources, to third parties and the Parties each
                    recognize such Sources as the exclusive property of the providing Party and they
                    will not enter into any direct negotiations or transactions with such Sources
                    revealed by the other Party;

                    g)The Parties further undertake not to enter into business transaction with banks,
                    iHealthcare’s sources of funds or other bodies, the names of which have been


88 of 103                                                                                            2/8/2019, 11:57 AM
                                                                       https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
                            Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 8 of 12
                                       provided by one of the Parties to this agreement, unless written permission has
                                       been obtained from the other Party to do so.

                                       h)The Parties also undertake not to make use of a third party to circumvent this
                                       clause.

                               3)COVENANT NOT TO COMPETE

                                       a)In accordance with this Agreement, the Parties will gain knowledge of certain
                                       proprietary information belonging to the other Party and valuable confidential
                                       business or professional information. The Parties may also acquire substantial
                                       relationships with specific prospective or existing customers or clients and gain
                                       customer or client goodwill associated with the Parties’ ongoing business or
                                       professional practice. The Parties may additionally be provided with extraordinary
                                       or specialized training, specific to the Parties’ field of business and specific
                                       business. In light of the above, the Parties acknowledges and agrees that the they
                                       each are entitled to a Covenant Not To Compete and such restraint is reasonably
                                       necessary to protect the legitimate business interest or interests of the Parties, to the
                                       extent that there is an Ongoing Entity.

                                       b)Accordingly, during the Parties’ relationship with each other and for a period of
                                       10 years from the date of this Agreement, for any reason, the Parties shall not,
                                       directly or indirectly, through another person or entity, compete with the each other
                                       anywhere where the Ongoing Entity does business or owns an interest in or, as
                                       principal, agent, contractor, consultant, or employee or otherwise, engages in
                                       activities for or renders services to any firm or business that competes with the
                                       Ongoing Entity, “Compete” being defined as conducting business in the
                                       marketplace, contracting for hospital management services and all related
                                       marketing models and business models. The territory shall be deemed to initially
                                       be the United States of America and such other locations as the Ongoing Entity
                                       may be doing business at any time and also those States
                                                            Business Agreement
                                                               Page 7 of 13

                                       in which Ongoing Entity has reasonably advanced toward doing business.

                                       c)“Compete” shall additionally include without limitation, soliciting, providing
                                       services to, or otherwise engaging in a business transaction with customers or
                                       clients of the Ongoing Entity or any affiliate of the Ongoing Entity, or directly or
                                       indirectly soliciting for employment any of the Ongoing Entity’s employees, or the
                                       employees of any of the Ongoing Entity’s affiliates.


                               4)INDEMNIFICATION AND MUTUAL HOLD HARMLESS

            (a) Perez shall indemnify, defend and hold harmless iHealthcare and its affiliates, their respective
            shareholders, officers, directors, employees, and agents, against and in respect of any and all losses, claims,
            damages, causes of action, actions, obligations, liabilities, deficiencies, suits, proceedings, actual out-of-
            pocket obligations and expenses (including cost of investigation, interest, penalties and reasonable attorneys'
            fees) (collectively, "Losses") arising out of or due to the operation of the Business or relating to events prior
            to closing by iHealthcare, its affiliates, agents, servants and/or employees after Closing under the provisions


89 of 103                                                                                                               2/8/2019, 11:57 AM
                                                                      https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
                            Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 9 of 12
            of this Agreement. The obligations set forth in this Section 7(a) shall survive for a period of ten (10 years
            following the Expiration Date.

            (b) iHealthcare shall indemnify, defend and hold harmless Perez and its affiliates, their respective
            shareholders, officers, directors, employees, and agents, against and in respect of any and all Losses arising
            out of or due to gross negligence of the Manager, its affiliates, agents, servants and/or employees prior to and
            during the commencement of the term of this Agreement. The obligations set forth in this Section 7(b) shall
            survive for a period of ten (10) years following the Expiration Date.

            (c) If a party entitled to indemnification (the "Indemnitee") receives notice of any claim or the
            commencement of any action or proceeding with respect to which a party is obligated to provide
            indemnification (the "Indemnifying Party") pursuant to subsections (a) and (b) of this Section, the Indemnitee
            shall promptly give the Indemnifying Party notice thereof (Indemnification Notice"). Such Indemnification
            Notice shall be a condition precedent to any liability of the Indemnifying Party under the provisions for
            indemnification contained in this Agreement. Except as provided below, the Indemnifying Party may
            compromise, settle or defend, at such Indemnifying Party's own expense and by such Indemnifying Party's
            own counsel, any such matter involving the asserted liability of the Indemnitee. In any event, the Indemnitee,
            the Indemnifying Party and the Indemnifying Party's counsel shall cooperate in the compromise of, or
            defense against, any such asserted liability. If the Indemnifying Party provides the Indemnitee a defense to a
            third party claim at the Indemnifying Party's cost with a qualified attorney, Indemnitee may participate and/or
            monitor the defense with an attorney of the Indemnitee's selection (at the Indemnitee's own expense).
            Provided that the Indemnifying Party pays for the full cost of the settlement of any claim, the Indemnifying
            Party may settle any claim without the consent of the Indemnitee. If the Indemnifying Party chooses to
            defend any claim, the Indemnitee shall make available to the Indemnifying Party any books, records or other
            documents within its control that are necessary or appropriate for such defense.
                                                            Business Agreement
                                                               Page 8 of 13



            8. LIMITATION OF LIABILITY

            NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL,
            INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY
            BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
            DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS PARAGRAPH IS
            INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY
            PARTY UNDER SECTION 7, OR DAMAGES AVAILABLE FOR BREACHES OF THE OBLIGATIONS
            SET FORTH IN SECTION 7.

                                   a)Upon request of any Party to this Agreement, the requested Party(ies) shall take such
                                   further actions, and shall cause its (their) personnel, agents, and employees to take such
                                   further actions, including execution and delivery of documents, that may reasonably be
                                   deemed necessary or desirable to accomplish or evidence more further the objectives
                                   and intent of this Agreement.

                                   b)This Agreement contains the complete understanding between the Parties and shall
                                   as of the date hereof, supersede all other agreements, whether they are written or oral,
                                   between the Parties concerning the particular subject matter. Paragraphs 2 through 11
                                   constitute a binding contract and will continue in full force and effect surviving the
                                   termination of this Agreement. Paragraph 1 is a statement of interest and intent to do
                                   business, but as set forth above, Paragraph 1 shall become binding to the extent that the


90 of 103                                                                                                              2/8/2019, 11:57 AM
                                                    https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
            Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 10 of 12
                 Parties complete Due Diligence (as defined below) and iHealthcare elects to proceed,
                 or where iHealthcare provides any capital to Perez, without a more formal writing, the
                 substantive terms herein shall be conclusive as to the agreement of the Parties.
                  Further, to the extent that additional substantive terms are in issue, the course of
                 conduct of the Parties shall be controlling as to such terms.

                 c)No waiver or modification of this Agreement or any covenant, condition or
                 limitation herein contained shall be valid and no evidence of waiver or modification
                 shall be offered or received in evidence in any proceeding, arbitration or litigation
                 between the Parties hereto arising out of or affecting this Agreement or the rights or
                 obligations of the Parties hereunder, unless such waiver or modification is in writing
                 duly signed by all Parties, or in an email exchange where both Parties have
                 commented.

                 d)All agreements and covenants contained herein are severable, and in the event that
                 any of them shall be held to be invalid by any competent court, this Agreement shall be
                 interpreted as if such invalid agreement or covenant is not contained herein.

                 e)The failure of any Party to insist in any one or more instances upon performance of
                 any terms or conditions of this Agreement shall not be construed as a waiver of future
                 performance of any such term, covenant, or condition, but the obligations of any Party
                 with respect thereto shall continue in full force and effect.
                                         Business Agreement
                                            Page 9 of 13

                 f)Neither this Agreement nor any interest herein may be assigned in whole or in part
                 by any Party hereto without the prior written consent of all other Parties.

                 g)The terms and existence of this Agreement are confidential, and neither the contents
                 nor its details of the Agreement may be shown or disclosed by either Party, except to
                 those individuals with who have a need to know as a result of being involved in or
                 related to this Agreement.

                 h)In addition to any remedies under the applicable law, the Parties recognize that any
                 breach or violation of any provision of this Agreement may cause irreparable harm to
                 the other Party, which money damages may not necessarily remedy. Therefore, upon
                 any actual or impending violation of any provision of this Agreement, either Party may
                 obtain from any court of competent jurisdiction a preliminary, temporary or permanent
                 injunction, restraining or enjoining such violation by the other Party or any entity or
                 person acting in concert with that Party.

                 i)This Agreement shall be governed by and interpreted in accordance with the laws of
                 the State of Florida. IF A DISPUTE ARISES, THE PARTIES WILL: (a) RESOLVE
                 ALL DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE
                 COUNTY, FLORIDA BEFORE A SINGLE ARBITRATOR FROM JUDICIAL
                 ARBITRATION AND MEDIATION SERVICES, INC. (“JAMS”); AND (b) WAIVE
                 ANY RIGHT TO CIVIL TRIAL BY JUDGE OR JURY. Notwithstanding the
                 foregoing, all claims alleging violation of restrictive covenants, mishandling of
                 Confidential Information, or transgression of intellectual property rights, shall be
                 subject to the exclusive jurisdiction, in Miami, Florida, of either the Florida state
                 courts or the US District Court. Before accepting appointment, the arbitrator shall


91 of 103                                                                                            2/8/2019, 11:57 AM
                                                                  https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
                         Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 11 of 12
                               agree: (a) that the arbitrator’s award shall be made within nine (9) months of the filing
                               of a notice of intention (or demand) to arbitrate (but it may be extended by written
                               agreement of the parties); (b) to base any decision or award on governing law; (c) to
                               not award punitive or other damages that are not measured by the prevailing party’s
                               actual damages, except as may be required by statute; and (d) to issue an award in
                               writing within ten (10) days of concluding the presentation of evidence and briefs.
                                Judgment may be entered in any court having jurisdiction thereof. The prevailing
                               party shall be entitled to recover from the other party its costs and expenses, including
                               reasonable attorney’s fees.

                               j)Authority: Perez have full power and authority and are legally authorized to execute
                               and bind the hospitals to new management contracts for the benefit of iHealthcare, Inc.


                            a.The Parties further agree:

                                   1.To the extent that they are not in conflict with this document, that the use of
                                   electronic messages shall create valid and enforceable rights and obligations
                                   between them; and

                                   2.That to the extent permitted under the applicable law, electronic messages shall
                                   be admissible as evidence, provided that such electronic messages are sent to
                                   addresses and in formats, if any, designated either expressly or implicitly by the
                                   addresses; and
                                                       Business Agreement
                                                         Page 10 of 13



                                   3.Not to challenge the validity of any communication or agreement between them
                                   solely on the ground of the use of electronic means, whether or not such use was
                                   reviewed by any natural person.

                               1.This Agreement may be executed in separate counterparts all of which shall be
                               deemed to be one (1) agreement.



                                             SIGNATURE PAGE TO FOLLOW
                                                       Business Agreement
                                                          Page 11 of 13



            IN WITNESS WHEREOF, the Parties have caused this Agreement to be Accepted and Agreed to as of
            January 7, 2019.



            JORGE A. PEREZ iHealthcare Management II Company




92 of 103                                                                                                          2/8/2019, 11:57 AM
                                                                     https://www.sec.gov/Archives/edgar/data/1634291/00015999161900001...
                           Case 5:19-cv-00089-G Document 31-6 Filed 02/14/19 Page 12 of 12



            By: /s/ Jorge A. Perez By: /s/ Noel Mijares
               Jorge A. Perez                 Noel Mijares, Chief Executive Officer
                                                           Business Agreement
                                                             Page 12 of 13




                                          BUSINESS DEVELOPMENT AGREEMENT
                                                Washington County Hospital

                    This document (“Agreement”) reflects the agreement of iHealthcare Management II Company, a
            Florida Corporation with an address of 3901 NW 28th Street, 2nd Floor, Miami, Florida 33142,
            (“iHealthcare”) and Jorge A. Perez with an address of 13595 SW 134 Avenue, Suite 209, Miami, Florida,
            33186 , (“Perez”) (hereinafter, collectively iHealthcare and Perez are also known as the “Parties,” or
            individually as a “Party”) to engage in business on the terms set forth below, as well as such other terms and
            conditions as the Parties may agree. The Parties may reduce the terms listed below to a more complete
            written agreement, but they are not required to do so.

            WHEREAS, iHealthcare is in the hospital management business through its wholly owned subsidiary
            iHealthcare Management II Company and desires to expand its hospital management business;

            WHEREAS, Perez has demonstrated a track record of developing and securing hospital management
            contracts;

            WHEREAS, the Parties desire to use their respective assets for the common goal of assisting the rural
            healthcare landscape, driving healthcare insurance costs down, providing innovative products and tools, and
            growing a small footprint of Hospitals and Service Offerings into a major sustainable business that will serve
            communities throughout the United States;

            WHEREAS, the Parties consider their ongoing relationship and potential business relationship to be
            independently valuable;

            NOW, THEREFORE, for and in consideration of the ongoing and potential relationship between
            iHealthcare and Perez, and other good and valuable consideration, the receipt and sufficiency of which is
            hereby acknowledged, iHealthcare and Perez, intending to be legally bound, do hereby agree as follows and
            acknowledge the above recitals as true and incorporated herein, and:

                               1)BUSINESS DEVELOPMENT ENGAGEMENT:

                                  a)iHealthcare hereby engages Perez to deliver a certain valid, binding, exclusive and
                                  executed hospital management contract for new business for and on behalf of
                                  iHealthcare Management II Company;
                                  b)Perez shall utilize the iHealthcare Management II Company contract template
                                  [attached];
                                                           Business Agreement



93 of 103                                                                                                             2/8/2019, 11:57 AM
